*451Opinion by
Johnson, J.
At the trial, it was stipulated that the merchandise consists of boned ham, hermetically sealed, packed in gelatinous pickling solution; that the net weight is the assessed weight, less 10 percent, the maximum weight being 10 percent less than the assessed weight; and that the merchandise is the same in all material respects as that the subject of Axel Stokby et al. v. United States (4 Cust. Ct. 343, C. D. 358). On the record presented and following the decision cited, the merchandise was held dutiable at 3}{ cents per pound under paragraph 703, Tariff Act of 1930, upon the basis of the assessed weight, less an allowance for gelatinous pickling solution equal to 10 percent of the assessed weight.